Citation Nr: 0013064	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-37 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to vocational rehabilitation benefits under 
Chapter 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971.

In November 1971, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts denied 
entitlement to service connection for a nervous condition.  
The veteran was notified of that decision in December 1971 
and he did not appeal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 RO rating decision that 
denied service connection for dysthymic disorder/major 
depression.  The veteran appealed for favorable resolution.  
In October 1998, the Board determined that the July 1995 RO 
rating decision addressed the same issue as addressed in 
November 1971.  The Board found the July 1995 rating decision 
to be deficient because it did not address whether new and 
material evidence had been submitted to reopen a finally 
decided service connection claim.  The Board then remanded 
the case for consideration of whether new and material 
evidence had been submitted to reopen the claim.  

Subsequently, in a November 1998 rating action, a copy of 
which was issued to the veteran as part of the April 1999 
Supplemental Statement of the Case, the RO determined that 
new and material evidence had been submitted to reopen the 
case; the RO further concluded, however, that the evidence 
submitted to reopen the claim was not sufficient to establish 
service connection for major depression.  Because the Board 
must initially determine whether the veteran presented new 
and material evidence sufficient to reopen his claim for 
service connection for an acquired psychiatric disability as 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo, the Board has 
continued to characterize the issue as it appears on the 
title page of this decision.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

The veteran has also appealed a July 1995 RO rating decision 
that denied entitlement to non-service-connected pension 
benefits.  In a May 1996 decision, however, the RO granted 
entitlement to non-service-connected pension benefits.  
Therefore, that issue is no longer before the Board.  

Also before the Board is an appeal from a June 1996 RO 
determination that denied the veteran's claim for VA 
vocational rehabilitation benefits.  The veteran submitted a 
timely notice of disagreement in December 1996, thus 
conferring jurisdiction to the Board.  This issue will be 
addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  In a November 1971 rating decision, the RO denied service 
connection for a nervous condition on the basis that then 
diagnosed condition was a constitutional and developmental 
abnormality for which service connection was not available; 
the veteran was notified of that decision but did not appeal.

2.  Evidence added to the record since November 1971 is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  

3.  The veteran's claim for service connection for an 
acquired psychiatric disorder is plausible.


CONCLUSIONS OF LAW

1.  The November 1971 RO rating decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp 1999); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1999).

2.  Evidence received subsequent to the November 1971 RO 
rating decision is new and material, and the veteran's claim 
for service connection for an acquired psychiatric disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156(a), 20.1100 (1999).

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

Because the present appeal for service connection for an 
acquired psychiatric disorder does not arise from an original 
claim, but rather comes from an attempt to reopen a 
previously denied claim, the Board must bear in mind the 
important distinctions between those two types of claims.  
Except as provided in 38 U.S.C.A. § 5108, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 3.160, 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In a November 1971 decision, the RO denied service connection 
for a nervous condition.  The relevant evidence of record at 
the time of that decision included the veteran's service 
medical records (SMRs) and statements of the veteran.  This 
evidence reflects that the veteran was seen for anxiety and 
emotional problems during active service and that he was 
diagnosed as having a schizoid personality disorder.  

The evidence submitted subsequent the November 1971 RO rating 
decision consists of the veteran's application to reopen the 
claim, post-service VA and private clinical reports, the 
veteran's testimony, and additional letters and information 
supplied by the veteran.  Of particular significance, the 
Board observes that clinical treatment reports, dated within 
a year of discharge from active service, reflect treatment 
for complaints of psychiatric disability and include 
diagnoses of anxiety neurosis with depressive features; 
depressive neurosis; and schizoid reaction, simple, chronic.  
Since that time, the record reflects that the veteran has 
also been diagnosed as having major depression, and in 1989, 
he was diagnosed as having depression with melancholia.  This 
evidence bears directly and substantially upon the specific 
matter under consideration.  The Board finds that it is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board agrees with the RO's 
determination and concludes that the veteran has submitted 
evidence that is new and material and the claim for service 
connection for an acquired psychiatric disorder is reopened.

II.  Well Groundedness

In Elkins v. West, 12 Vet. App. 209 (1999) and Winters v. 
West, 12 Vet. App. 203 (1999), the Court held that if new and 
material evidence to reopen the claim is received, the next 
step in the adjudication process is determining whether a 
well-grounded claim has been presented.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  The nexus requirement may 
also be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  In this regard, the Board 
observes that for certain chronic diseases, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service, one year for a psychosis.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  Further, in determining whether a claim is 
well grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

The Board finds that the elements for establishing well 
groundedness are satisfied in this case.  There is a medical 
diagnosis of major depression that has been linked by medical 
evidence to earlier depressive episodes dating back to within 
a year of discharge from active service.  In addition, the 
evidence suggests that the veteran may have a chronic 
psychosis that was manifested within one year of his 
discharge from active duty.  Therefore, the Board finds that 
the veteran has presented evidence of a well-grounded claim 
for service connection for acquired psychiatric disorder.  

This claim will be addressed further in the REMAND portion of 
the decision.


ORDER

New and material evidence having been presented, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  

The claim for service connection for an acquired psychiatric 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

I.  Acquired psychiatric disorder

Because the claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Prior to 
adjudication of the claim on the merits, however, the Board 
finds that additional development is warranted to fulfill the 
duty to assist, including having the veteran undergo a VA 
psychiatric examination to determine the current nature and 
etiology of his psychiatric impairment.  See Pond v. West, 12 
Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. 
App. 401, 405 (1991).  However, prior to scheduling such an 
examination, the RO should obtain and associate with the 
claims file all outstanding records of medical treatment of 
the veteran so that the physician's review of the veteran's 
documented medical history is complete.

The veteran's service medical records (SMRs) indicate that he 
was normal at the time of his June 1967 enlistment 
examination.  An August 1968 consultation report reflects 
that he had seen a counselor in high school for possible 
family problems.  The consultation report indicates that the 
veteran had some problems getting along with others, that he 
was moody and appeared to have low self esteem.  The examiner 
offered a diagnostic impression of schizoid personality 
disorder and recommended psychotherapy.  The veteran's 
November 1970 separation examination report notes the 
following, "Minor psychophysiologic reaction in August 1968, 
no recurrence, had psychiatric consultation at that time and 
has not returned for any treatment.  Examinee denies any 
other interim medical or surgical history."  

The veteran applied for VA service connection for a nervous 
condition in October 1971.  He reported private medical 
treatment in April 1971 at St. Elizabeth Hospital and VA 
treatment in September 1971.  Some additional SMRs were 
obtained in September 1971 that reflect that, in January 
1970, the veteran complained of nervousness.  That clinical 
treatment report notes that the veteran was interviewed and 
had no problems; however Librium was prescribed as a 
tranquilizer.  An impression of "chronic anxiety" was 
given.  An Air Force Form 422, dated in May 1970, reflects 
that a permanent physical profile was established because of 
schizoid personality disorder.  

Although no depression was noted during active service, VA 
clinical reports dated in September 1971 reflect 
hospitalization and treatment for depressive neurosis.  In 
addition, in December 1971, a VA provisional diagnosis of 
chronic schizophrenic reaction was given.  

Private medical reports indicate ongoing treatment during the 
1980s and 1990s for major depression.  A May 1988 report from 
Sangre De Cristo Community Health Services notes a diagnostic 
impression of major depression, recurrent, with melancholia, 
in remission.  Recurrent major depression has been noted at 
various times since then.  The veteran has also reported 
continuity of symptoms of depression since active service.  
Other clinical records reflect that the veteran has a 
personality disorder that might predispose him to depression.  
In this regard, the Board notes that even though personality 
disorders in general are not disabilities for which service 
connection may be granted, service connection may be granted 
in limited circumstances, such as when the defect is 
aggravated in service due to the development of a 
superimposed disease or injury.  See Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995).  Therefore, the examiner is also 
requested to address the issue of whether a personality 
disorder was aggravated during active service.

II.  Vocational Rehabilitation Benefits

In its October 1998 REMAND, the Board requested that the RO 
notify the veteran that he had 60 days to file a substantive 
appeal to perfect this claim to the Board.  The Board further 
instructed the RO that if he did so, the RO should then issue 
a supplemental statement of the case explaining why the 
granting of a pension claim in May 1996, effective from April 
1995, did not meet the requirement of 38 U.S.C.A. § 1524(a) 
for being awarded a pension during the program period. 

The claims file indicates that the RO notified the veteran as 
requested and that the veteran did timely submit a 
substantive appeal.  However, there is no indication in the 
record that the RO thereafter issued him a supplemental 
statement of the case with respect to this claim.  The United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (Court) had held that 
when remand orders of the Board are not complied with, the 
Board itself errs in failing to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO is 
to request and associate with the claims file 
copies of any relevant outstanding medical 
records for treatment he has received since 
his separation from service.  This should 
specifically include any further records of 
his treatment at the Brockton, Massachusetts, 
VA Medical Center.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above- mentioned records, if available, with 
the veteran's claims file, the veteran should 
be scheduled for a VA psychiatric 
examination.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in connection with this 
examination.  Following review of the claims 
file and examination of the veteran, the 
examiner must express an opinion as to each 
of the following.

(a) Whether it is at least as likely as 
not that any current depression or other 
psychiatric impairment found is related 
to any psychiatric symptoms that were 
manifested either during active service 
or within a year of separation from 
active service.  

(b) Whether the major depression 
diagnosed in 1989 is related to 
depressive symptoms that were clinically 
noted in 1971.  

(c) Whether it is at least as likely as 
not that the veteran has a personality 
disorder that underwent an increase in 
severity during active service beyond the 
natural progression of the disease.  

All examination findings along with complete 
rational of opinions and conclusions should 
be set forth in a type written report.  

3.  The RO should undertake any additional 
development suggested by the examiner's 
findings and opinions, or lack thereof.  

4.  Following completion of the foregoing, 
the RO should review the claims file and 
ensure that all of the above mentioned 
development has been completed in full.  If 
any development is incomplete or deficient in 
any manner, appropriate corrective action is 
to be implemented.

5.  After ensuring that all requested 
development has been completed to the extent 
possible, the RO is to reevaluate the 
veteran's claim on the basis of all relevant 
evidence of record, and in light of all 
applicable statutes, regulations, and case 
law.  

6.  If the determination remains unfavorable 
to the veteran, he and his representative 
should then be provided with a supplemental 
statement of the case and afforded the 
appropriate period of time in which to 
respond.

7.  The RO should issue a supplemental 
statement of the case addressing the denial 
of vocational rehabilitation benefits and 
afford the veteran the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 



